              Case 5:21-mj-00011-JLT Document 21 Filed 03/29/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 5:21-MJ-00011-JLT

12                                Plaintiff,            ORDER DISMISSING CRIMINAL COMPLAINT
                                                        AND ARREST WARRANT
13                         v.

14   MAYRA GUADALUPE GALVAN,

15                               Defendant.

16

17          For good cause shown, IT IS HEREBY ORDERED THAT:
18          The motion of the United States of America filed pursuant to Rule 48(a), Fed. Rule Crim P.,

19 seeking leave of Court to dismiss the criminal complaint and arrest warrant in this case against

20 defendant Mayra Guadalupe Galvan is GRANTED.

21          The criminal complaint and arrest warrant against defendant is dismissed and the defendant is

22 ordered released from custody forthwith.

23
     IT IS SO ORDERED.
24

25      Dated:    March 27, 2021                             /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28



30
